Citation Nr: 0322880	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disability, to 
include a fungal infection of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which, inter alia, denied 
service connection for a skin condition as a result of 
exposure to Agent Orange. 

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board initiated additional 
development pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2), to include ordering a VA skin examination in 
January 2003.  The Board subsequently received new evidence 
consisting of a report of a May 2003 VA examination.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held, in 
pertinent part,  that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 
7104(a).  Nevertheless, in light of the favorable decision 
set forth below regarding this claim, the Board finds that in 
this case the veteran is not prejudiced by the Board's 
initial review of the new evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's fungal infection of the feet began during active 
service in Vietnam. 




CONCLUSION OF LAW

A fungal infection of the feet was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the present case, the Board has determined the evidence 
supports the grant of service connection for a fungal 
infection of the feet.  Accordingly, there is no prejudice to 
the veteran in adjudicating the claim without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




Factual Background

The veteran continues to assert that he incurred a skin 
disability, consisting of fungal infections of the feet, 
while he was in Vietnam, possibly as a result of exposure to 
Agent Orange.  

The record before the Board contains service and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran's Department of Defense Form 214 shows that he 
served in Vietnam for one year.  His service medical records 
(SMRs) are negative for complaints, symptoms, findings or 
diagnoses pertaining to the skin.  However, the SMRs do not 
include a report of a separation history or medical 
examination.   

The veteran was provided a VA examination in June 1973 for 
complaints of back pain.  The examination report is negative 
for any complaints, symptoms, findings or diagnoses 
pertaining to the skin.  

The report of a September 2001 VA dermatological examination 
provides that the veteran's claims file was reviewed.  The 
examiner mistakenly observed that the veteran had been 
service-connected for a foot fungus.  The veteran reported 
that he had been given cream with which to treat thickened 
toe nails and athlete's foot.  On physical examination, the 
veteran did have a definite infection of all the toenails and 
some bleeding toes where the nails had been cut.  The 
examiner stated that there were no skin or vascular changes 
noted.  The pertinent diagnosis was onychomycosis of both 
feet.  

The claims file contains a May 2003 report by the same VA 
examiner.  The examiner stated that he again had reviewed the 
veteran's claims file and computerized medical records.  The 
examiner noted that the veteran did serve in Vietnam from 
August 1967 to August 1968, and had been informed that he did 
not have an illness, to include fungal infection of the feet, 
related to Agent Orange exposure.  His current illnesses 
included tinea pedis and onychomycosis because of the fungal 
infection of his feet and nails.  

In a discussion, the examiner stated that the veteran was 
aware that his fungal infections of the feet were not caused 
by exposure to Agent Orange.  He also noted that many 
veterans that were stationed in Vietnam did have severe 
fungal infections as a result of their situation in the 
swamps and jungles with an inadequate opportunity to change 
and wear clean socks and take care of their feet properly.  
The record did not contain any documentation that the veteran 
sought care for his feet while on active duty, although he 
stated that he has had his infection since 1967 and had 
treated it with antifungal cream.  The examiner said that 
most of the veterans stationed in the swamps or in less than 
ideal sanitary conditions in Vietnam did develop athlete's 
foot and fungal infections of the feet that were difficult to 
treat and were probably ignored.  Many of these continued to 
have difficulty with fungus infections after returning home.  
In a conclusion, the examiner stated that the veteran 
currently had a fungal infection of his feet and toe nails, 
but no documentation on the clinical record that he was 
treated for this while on active duty.  It was as likely as 
not that the fungal infections were acquired in Vietnam.  The 
diagnosis was tinea pedis and tinea unguium.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Based on a thorough review of the record, the Board finds 
that the evidence in support of the claim is at least in 
equipoise to the evidence against the claim.  As a result, 
service connection is warranted. 

The Board recognizes that the veteran's service medical 
records are negative for relevant complaints, symptoms, 
findings or diagnoses.  Similarly, the Board recognizes the 
long period of time between the veteran's service and the 
earliest post-service medical evidence of onychomycosis and 
fungal infection of the feet.  However, the service medical 
records do not include the report of separation medical 
examination or the separation report of medical history, 
which renders the absence of relevant findings within them 
less probative.  Further, the May 2003 VA medical opinion 
clearly states that the veteran's fungal infections of the 
feet were as likely as not acquired in Vietnam.  This opinion 
is the only competent evidence of record that addresses the 
question at hand and it was based on an examination of the 
veteran and a review of the claims file.  The examiner also 
provided a rationale for the supportive opinion.  The Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's fungal infection of the feet began 
during active service.  Resolving the reasonable doubt raised 
by this evidence in his favor, the Board finds that service 
connection for a fungal infection of the feet is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a fungal infection of the feet is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

